Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 13, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-8, 10-13, 15, 16, 19, 23 and 51-56 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 01-13-2022. Claim 25 has been canceled by Applicants’ amendment filed 01-13-2022. Claims 55 and 56 have been added by Applicants’ amendments filed 01-13-2022.

Applicant's election without traverse of Group I, claims 1-8, 13, 15, 16, 19 and 23, directed to a method for detecting the activity of an enzyme; and
Species (A): species of substrate sample comprises a biomass, a crude lysate, a cell culture, a plant matter, an organic matter, a native glycan or a combination thereof (instant claim 3),
Species (B): species of enzyme sample is a carbohydrate-active enzyme (instant claim 10),
Species (C): species carbohydrate-active enzyme is a glycoside hydrolase (instant claim 11),
Species (D): species of how the mass tag couples to the reaction product is via a triazole moiety (instant claim 15), and
Species (E): species of analyzing the one or more reaction products in step (c) comprises mass spectrometry (instant claim 24), in the reply filed on February 6, 2018 was previously acknowledged.

Claims 10-12, 24, 25, 29-33, 35 and 40-42 (claims 24, 25, 29-33, 35 and 40-42, now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  

Claims 2, 4-8, 13, 16, 23, 50 and 51 (claim 50, now canceled) were previously withdrawn, and claim 56 is newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

Therefore, claims 1, 3, 15, 19, 52 and 55 are currently under examination to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representative, Jiancong Xu on January 6, 2022, wherein the Examiner asked why combining known features would not be obvious to one of ordinary skill in the art, such that Applicant mentioned increased solubility as an unexpected result; as well as, possible amendments to overcome the prior art of record were discussed. The Examiner indicated that overcoming the prior art references depended upon the specific amendments to the claims that Applicant might file. 

Priority
The present application filed June 11, 2015 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2013/074495, filed on December 11, 2013, which claims priority to US Provisional Patent Application 61 /736,409, filed on December 12, 2012; US Provisional Patent Application 61 /738,929, filed on December 18, 2012; and US Provisional Patent Application 61 /777,617, filed on March 12, 2013.


The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, as-filed Specification, filed June 11, 2015; and PCT/US2013/074495, filed December 11, 2013 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 1 does not have support for; “incubating a substrate sample with a sample suspected to comprise an enzyme to form a reaction mixture” in lines 3-4, 9 and 28-29. The instant as-filed Specification recites an “enzyme sample”, such that an “enzyme sample” clearly comprises enzymes, while a “sample suspected of comprising an enzyme” need not actually comprise an enzyme. Therefore, the priority date for the presently claimed invention is September 23, 2019, the filing date of the amended claims for US Patent Application 14/651,546. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 1 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed January 13, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC§ 102
The rejection of claims 1, 3, 15, 19 and 52 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Hseih-Wilson et al. (US Patent No. 7842517, issued November 30, 2010) as evidenced by Agarwal et al. (Proceedings of the Nation Academy of Sciences (PNAS), 2012, 110(1), 46-51); and 
Hseih-Wilson et al. do not specifically exemplify a NIMS.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 103
	The rejection of claims 1, 3, 15, 19, and 52 is withdrawn under 35 U.S.C. 103(a) as being unpatentable over Hseih-Wilson et al. (US Patent No. 7842517, issued November 30, 2010; of record) as evidenced by Madani et al. Journal of Biophysics, 2011, 1-11; of record) as evidenced by Agarwal et al. (Proceedings of the Nation Academy of Sciences (PNAS), 2012, 110(1), 46-51); and Haugland et al. (Methods in Molecular Biology, McMahon ed., 2008, 418, 13-23); and Guzzetta (IonSource, 2001, 1-9); and Hansen et al. (Molecular & Cellular Proteomics 2.5, 2003, 299-314); and Hycult Biotech (Hycult Biotech, 2010, 1-4).
Hseih-Wilson et al. do not specifically exemplify a NIMS.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Double Patenting
	The rejection of claims 1, 3, 15, 19 and 52 is maintained on the ground of nonstatutory double patenting as being unpatentable over:
	(i)	Claims 1-20 of U.S. Patent No. 10240180, and
	(ii)	Claim 1-23 of US Patent No. 10822634 for the reasons of record.

Response to Arguments
Applicant’s arguments filed January 13, 2022 have been fully considered but they are not persuasive.  Applicants essentially requests: (a) that the double patenting rejections be held in abeyance 

Regarding (a), Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 1, 3, 15, 19 and 52 is maintained, and claims 55 is newly rejected, under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “incubating a substrate sample with a sample suspected to comprise an enzyme” in line 3 because the term “sample suspected to comprise an enzyme” is not recited in the instant as-filed Specification. Instead, the instant as-filed Specification recites an “enzyme sample” (See; paragraphs [0044]; [0058]; and [0060]), wherein an “enzyme sample” is, for example, a cell culture, a tissue culture, tissue extract, or a cell lysate and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “a nanostructure-initiator mass spectrometry (NIMS)” (underline added) in line 21 because the term appears to refer to a mass spectrometry method, and not to a physical element to which the tagged reaction products are applied, such that it is unclear whether the term refers to the hydrophobic surface of a NIMS mass spectrometer; whether the term refers to any surface used in NIMS mass spectrometry; whether the term refers to tagged reaction products that are applied to the perfluorinated coating on the hydrophobic surface of a NIMS chip, or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “the hydrophobic mass spectrometry” (underline added) in lines 23-25 and 27 because it is unclear what comprises a perfluorinated coating, and whether any hydrophobic mass spectrometry surface comprises a perfluorinated coating, and/or whether a hydrophobic mass spectrometer comprises a perfluorinated coating, or whether the term “the hydrophobic mass spectrometry” refers to a particular method of mass spectrometry and, thus, the metes and bounds of the claim cannot be determined.
the reactive group selected from the group consisting of an azide...and a ketone” (underline added) in lines 1-3 because it is wholly unclear and confusing as to how the one or more substrates that comprise the reactive groups as recited in claims 55 are also present in the one or more reaction products as recited in claim 1, lines 10-11 and 15-16; such that it is unclear how the presence of an enzyme would be determined by the method if the one or more substrates already comprise the one or more reaction products formed by reaction, wherein the reaction products comprise “the one or more reactive groups selected from the group consisting of an azide...and a ketone” that binds a fluorous probe as recited in claim 55, especially if the enzyme is not present in the sample because the reactive groups present on the one or more substrates would react with the moiety of the hydrophobic mass probe, such that tagged, unreacted substrates would be formed and, thus, the metes and bounds of the claim cannot be determined.
	Claims 3, 15, 19 and 52 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1, 3, 15, 19, and 52 is maintained, and claim 55 is newly rejected, under 35 U.S.C. 103(a) as being unpatentable over Northen et al. (PNAS, 2008, 105(10), 3678-3683; and Supplemental Information, 2008, 1-10; of record) in view of Hseih-Wilson et al. (US Patent No. 7842517, issued November 30, 2010; of record) as evidenced by Singh et al. et al. (US Patent Application Publication No. 20100015717, published January 21, 2010; of record); and Agarwal et al. (Proceedings of the Nation Academy of Sciences (PNAS), 2012, 110(1), 46-51; of record); and Haugland et al. (Methods in Molecular Biology, McMahon ed., 2008, 418, 13-23); and Aryal (Microbe Notes, 2021, 1-15); Guzzetta (IonSource, 2001, 1-9); and Hansen et al. (Molecular & Cellular Proteomics 2.5, 2003, 299-314); and Hycult Biotech (Hycult Biotech, 2010, 1-4).
Regarding claims 1, 3, 15, 19, 52 and 55, Northen et al. teach a Nanostructure-initiator Mass Spectrometry (NIMS) enzymatic (Nimzyme) assay in which enzyme substrates are immobilized on the mass spectrometry surface by using fluorous-phase interactions (NIMS, claim 1) (Abstract, lines 1-4). Northen et al. teach that the Nimzyme assay uses the fluorous liquid-coated surface of NIMS for non-covalent attachment of enzyme substrates by means of a fluorous tag (interpreted as coupling reaction products with a mass probe; a perfluorinated coating; a fluorous probe; and applying the tagged reaction products to a hydrophobic mass spectrometry surface, claim 1) (pg. 3678, col 1, first full paragraph, lines 5-8), wherein it is known that proteins can be enzymatically digested before or after being labeled with mass tags as evidenced by Singh et al. (paragraphs [0017], lines 1-3; and [0058]) (corresponding to incubating the substrate with an enzyme; and coupling the products of step (a) with a mass probe). Northen et al. teach fluorous-tagged metabolites on the NIMS surface for "on-chip" enzymatic assays by using one model carbohydrate substrate, lactose, which allows detection of -1,4-galactosidase hydrolysis activity and modification by -2,3-sialytransferase (interpreted as substrates that comprise an aldehyde or ketone prior to enzyme incubation; reaction products comprising a hydrophobic tag, and interpreting carbohydrates as one or more substrates that comprise an aldehyde or ketone, wherein lactose is a substrate that comprises a free aldehyde), wherein the Nimzyme assay is suitable for the analysis of complex biological samples because essentially all cellular materials can be washed off the surface after the reaction, while the fluorous-tagged substrate and products are retained, thus, reducing signal suppression effects (corresponding to substrate sample; hydrophobic mass probe; interpreting carbohydrates to comprise aldehydes and ketones; lactose is a substrate that comprises a free aldehyde; enzyme sample; tagged reaction products; enzyme sample; and one or more reaction products are retained on the mass spectrometry surface following one or more washes, claims 1 and 55) (pg. 3679, col 1, first full paragraph), wherein carbohydrates including lactose are known to possess a free aldehyde or ketone group as evidenced by Aryal (pg. 5, First partial paragraph; and first full paragraph). Northen et al. teach the Nimzyme assay on E. coli and environmental sample lysates, wherein agar plates containing ampicillin were spread with IPTG and 5-bromo-4-chloro-3-indolyl--D-galactopyranoside (X-gal) and incubated for 20 minutes, wherein cryogenic E. coli stocks were scraped and streaked onto plates, incubated and inspected for -galactosidase activity (blue) or lack of activity (white) (corresponding to incubating a substrate sample with an enzyme sample to form a reaction mixture; reaction products; detecting enzymatic activity; comprising aldehydes and ketones; and analyzing reaction products, claims 1 and 55) (pg. 3682, col 2, third full paragraph, lines 1-10). Northen et al. teach that inhibition of galactosidase activity was studied in microbial community lysates , such that it was found that deoxygalactonojirimycin has a stronger inhibitory effect than phenylethyl--D-thiogalactopyranoside, wherein direct analysis of complex mixtures is carried out using mass spectrometry (corresponding to a cell lysate; and analyzing by mass spectrometry, claim 1a and 1e) (pg. 3681, col 1, last full paragraph; pg. 3681, col 1, Figure 6; and pg. 3682, col 1, third full paragraph). Northen et al. teach that N,N'-diisopropylcarbodiimide and 1-hydroxybenzo-triazole were added to a stirred solution of compound 2 and Fmoc-Arg(Pbf)-OH (interpreted as the mass tag and hydroxylamine) in OMA and room temperature and the reaction stirred overnight (corresponding to wherein the mass tag is coupled to the reaction product via a triazole moiety, claim 15) (Supplemental Information, pg. 4, first full paragraph, lines 1-3). Northen et al. teach that to form compound 6, a stirred solution of 3,3,4,4,5,5,6,6,7,7,8,8,9,9, 10,10-heptadecafluoro-1-decanol and DSC in methylene chloride was added triethylamine (interpreted as a hydrophobic mass probe comprising a fluorous probe; and forming an O-hydroxylamine, claim 1) and the reaction mixture stirred overnight, wherein compound 7 was formed when triethylamine was added to a solution of compound 5 and compound 6 (corresponding to an O-hydroxylamine, claim 19) (Supplemental Information, pg. 4, last full paragraph; and pg. 4, last partial paragraph). Northen et al. teach the use of the Nimzyme assay to screen for activity prior to culturing/sequencing can increase the efficiency of bioprospecting efforts (pg. 3682, col 1, third full paragraph, lines 5-7).
	Northen et al. do not specifically exemplify one or more substrates comprising an azide or alkyne, (instant claim 1, in part).
Regarding claim 1 (in part), Hseih-Wilson et al. teach methods and compositions for the rapid and sensitive detection of post-translationally modified proteins, and particularly of those with post-translational glycosylations, wherein the method can be used to detect O-GlcNAc posttranslational modification on proteins on which such modifications were undetectable using other techniques, such that the method exploits the ability of an engineered mutant of -1,4-galactosyltransferase (interpreted as an enzyme) to selectively transfer an unnatural ketone functionality onto O-GlcNAc glycosylated proteins (interpreted as a substrate), where once transferred, the ketone moiety serves as a versatile handle for the attachment of biotin, thereby enabling detection of the modified protein, wherein the method can be used for the detection of certain disease states such as cancer, Alzheimer’s disease, O-GlcNAc-glycosylated proteins from cellular lysates (corresponding to sample is a cell lysate, claim 1a) (col 7, lines 6-7; and Fig. 21), wherein it is known that proteins comprise aldehydes and ketones, wherein the reactive carbonyl groups are typically conjugated with alpha-effect nucleophiles to generate hydrazones and oximes as evidenced by Agarwal et al. (Abstract, lines 1-5). Hseih-Wilson et al. teach (a) contacting the protein with a labeling agent capable of reacting with the pendant moiety in the presence of an enzyme (interpreted as incubating, an enzyme interacting with the substrate, and coupling with a mass probe), wherein the labeling agent comprises a chemical handle; (b) reacting the chemical handle with a detection agent; and (c) detecting the detection agent, wherein the chemical handle is selected from the group consisting of carbonyl group, azide group, alkyne group, and olefin group and the detection agent comprises a reactive group selected from the group consisting of hydrazide, a semi-carbazide, thio-semicarbazide, carbonyl-hydrazide, sulfonyl-hydrazide, and amino oxy group (corresponding to incubating; reaction product; coupling reaction products to a mass probe comprising an azide of alkyne; and click chemistry, claim 1) (col 1, lines 63-67; and col 3, lines 40-49). Hseih-Wilson et al. teach that native or mutated glycosyltransferase can be employed to transfer a monosaccharide labeling agent containing an azide chemical handle or an alkyne chemical handle onto the O-GlcNAc pendent moiety such that once incorporated, the azide or alkyne chemical handle on the saccharide labeling agent can then be modified by, for example, Huisgen[3+2]cycloaddition reactions in the presence of a catalytic amount of copper; and the Huisgen 1,3-dipolar cycloaddition of azides and acetylenes to give 1,2,3,-triazoles, also called “click chemistry”, such that the labeling agent can be modified with extremely high selectivity, at room temperature in aqueous conditions with excellent regioselectively (corresponding to reaction products comprising a reactive group selected from an azide, alkyne, aldehyde or ketone; coupling reaction products to mass probe; azide-alkyne cycloaddition; click chemistry; triazole; and mass probe comprises an azide or alkyne, claim 1) (col 10, lines 40-47 and 60-67; and col 11, lines 1-5). Hseih-Wilson et al. teach the utilization of GalT, -1,4-galactosyl-transferase, or a mutant thereof, to catalyze the transfer of galactose from uridine mutated to enlarge the binding pocket and to enhance the catalytic activity toward substrates without compromising specificity (col 9, lines 38-46; and col 14, lines 60-63). Hseih-Wilson et al. teach that glycosyltransferases that can be employed in the cells include, but are not limited to, galactotransferases, fucosyltransferases, flucoronyltransferases, sialyltransferases, mannosyl-transferases, and glucoronyltransferases (col 14, lines 44-50). Hsieh-Wilson et al. teach that typical linkages obtained by reacting the aldehyde or ketone chemical handles with reactive groups produce products such as an oxime, or a hydrozone (col 10, lines 16-25). Hseih-Wilson et al. teach that Figure 6 show reverse phase LC-MS analysis of O-GlcNAc peptide labeling reactions at (A) time 0, and (B) 6 hours after the addition of 1 and Y289L GalT, (C) 8 hours after aminooxy biotin addition, wherein Trace D shows aminooxy biotin in the absence of 1, Y289L GalT and O-GlcNAc peptide (interpreting biotin and GalT as mass probes), such that A and B represent based peaks chromatographs, and C and D represent the extracted ion chromatograms; and that Figure 7 shows electrospray ionization mass spectra of the peaks in Figure 6, wherein LC flow rate is maintained at 190 microliters/min with gradient of buffer (A) comprising 2% ACN in aqueous AcOH, and buffer (B) comprising 90% ACN in aqueous AcOH (interpreting carrying out LC-MS as applying the one or more tagged reaction products to a hydrophobic mass spectrometry surface; interpreting the aqueous mobile phases as one or more aqueous washes; and the LC traces as indicating retaining tagged reaction products on the hydrophobic MS surface, claim 1) (col 6, lines 3-11; col 20, lines 41-54; and Figures 6 and 7); wherein it is known that the stationary phase is and LC-MS column is made up of hydrophobic alkyl chains that interact with the analyte as evidenced by Guzzetta (pg. 3, last full paragraph, lines 1-2; and col 30, lines 34-40); and where it is known that reverse-phase LC uses hydrophobic or non-polar stationary phase, and a hydrophilic or polar mobile phase as evidenced by Boone et al. (pg. 2, first partial paragraph, lines 3-4). Hseih-Wilson et al. teach that a portion of each sample from trypsin digestion was subjected to avidin affinity chromatography, performed as  described by the manufacturer except that the volume of washes was doubled, eluted peptides were partially dried, and analyzed by MALD-TOF MS such that for the analysis, peptide samples were concentrated on C18 zip tips and combined with the MALDI matrix (interpreted as applying to a hydrophobic mass surface) in acetonitrile and TFA in water 4HCO3, then washed using 10% methanol and water (interpreting washes as aqueous washes); fractions are passed through the column one at a time; and labeled peptides are eluted with 0.4% TFA in 30% ACN in water as evidenced by Hansen et al. (pg. 301, col 2, last full paragraph).
	It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting post-translationally modified proteins as exemplified by Hseih-Wilson et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the substrates comprising hydrophobic fluorous tags in the NIMS method of detecting enzymatic activity in sample including crude cell lysates as disclosed by Northen et al. to include a chemical handle such as a carbonyl group, azide group, alkyne group, and olefin group, and a hydrophobic labeling agent that can then be coupled by click chemistry to a detection agent including a detection agent that can be detected by mass spectrometry as taught by Hseih-Wilson et al. with a reasonable expectation of success in modifying a labeling agent with extremely high selectivity and excellent regioselectively at room temperature in aqueous conditions; in detecting post-translationally modified proteins including post-translational glycosylations including sialyltransferases; and/or in analyzing an enzyme or a mutated  for enhanced catalytic activity of the enzyme toward substrates without compromising specificity. Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the reaction products and/or to substitute the hydrophobic tags such as biotin as taught by Hseih-Wilson et al. to include the fluorous tags for use with a NIMS chip surface as exemplified by Northen et al. with a reasonable expectation of success in providing tagged reaction products on a mass spectrometry surface that can be purified by washing off all cellular materials from the chip surface after the reaction; and/or in reducing signal suppression effects from complex biological samples.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed January 13, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) as shown in the Northern passages and SI Scheme I provided by Applicant, Northen’s enzyme substrate is synthesized and fluorous-tagged through a series of chemical reactions, such that Northen fails to teach a hydrophobic mass probe comprising a fluorous probe and a moiety capable of reacting with the reactive group selected from the group consisting of an azide, alkyne, aldehyde, and a ketone of the one or more reaction products (Applicant Remarks, pgs. 14-15, entire pages); (b) Northen has no intention to modify its fluorous tag with Hseih-Wilson’s chemical handle and detection agent for detection in aqueous conditions as alleged by the Examiner because according to Northen, the fluorous phase is immiscible with both the aqueous and organic phases and such modification would be expected to change the principle operation of Northen which relies on retaining fluorous-tagged molecules on fluorous-phase materials, such that Northen would be rendered inoperable for its intended purpose which is to immobilize enzyme substrates on a mass spectrometry surface (Applicant Remarks, pg. 16; first full paragraph); (c) Northen teaches against Hseih-Wilson by discrediting the use of chromatography in conjunction with mass spectrometry for enzyme activity assay because Northen believes that chromatographic steps come at the significant cost of reducing sample (d) the Examiner is incorrect that MALDI-TOF encompasses NIMS because as noted by Kurczy (cited by Applicant), NIMS is a matrix-free strategy (pg. 19, first partial paragraph); and (e) the claimed invention overcomes the limitations of Northen by eliminating the need of chemical synthesis of custom substrate analogs; as well as, the limitation of solubility of the substrate, such that the solubility of the substrate sample can vary, wherein the substrate sample, in some embodiments, is soluble in water or aqueous buffers as indicated in the Specification at paragraph [0061] (Applicant Remarks, pg. 19, last partial paragraph; and pg. 20, first partial paragraph).
Regarding (a), MPEP 2145(IV) indicates that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the courts have held that rearrangement of steps is obvious in the absence of unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious). Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant’s assertion that Northen fails to teach a hydrophobic mass probe comprising a fluorous probe and a moiety capable of reacting with the reactive group selected from the group consisting of an azide, alkyne, aldehyde, and a ketone of the one or more reaction products, is not persuasive. As noted supra, none of the cited references has to teach each and Northen et al. teach that the Nimzyme assay is suitable for the analysis of complex biological samples because essentially all cellular materials can be washed off the surface after the reaction, while the fluorous-tagged substrate and products are retained, thus, reducing signal suppression effects (interpreted as fluorous-tagged reaction product comprising a fluorous probe and a moiety capable of reacting with a reactive group including biological samples such as cellular materials that inherently comprise aldehydes and/or ketones); and the application of fluorous-tagged metabolites on the NIMS surface for "on-chip" enzymatic assays by using one model carbohydrate substrate such as lactose, which allows detection of -1,4-galactosidase hydrolysis activity and modification by -2,3-sialytransferase, wherein carbohydrates including lactose are known to possess a free aldehyde or ketone group as evidenced by Aryal (interpreting carbohydrates including lactose as enzyme substrates that comprise a reactive group including an aldehyde or ketone; coupling one or more reaction products with a mass probe; and applying the tagged reaction products to a hydrophobic surface). Hseih-Wilson et al. teach that native or mutated glycosyltransferase can be employed to transfer a monosaccharide labeling agent containing an azide chemical handle or an alkyne chemical handle onto the O-GlcNAc pendent moiety such that once incorporated, the azide or alkyne chemical handle on the saccharide labeling agent can then be modified by, for example, Huisgen[3+2]cycloaddition reactions in the presence of a catalytic amount of copper; and the Huisgen 1,3-dipolar cycloaddition of azides and acetylenes to give 1,2,3,-triazoles, also called “click chemistry”, such that the labeling agent can be modified with extremely high selectivity, at room temperature in aqueous conditions with excellent regioselectively (interpreted as reaction products comprising a reactive group selected from an azide, alkyne, aldehyde or ketone). Thus, the combined references of Northen et al. and Hseih-Wilson et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned, that they are part of the literature of the art, relevant for all they contain, such that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Moreover, MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Moreover, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that Northen would be rendered inoperable for its intended purpose which is to immobilize enzyme substrates on a mass spectrometry surface by modifying the fluorous tag with Hseih-Wilson’s chemical handle which is a detection agent for detection in aqueous conditions, is not persuasive. As an initial matter, there is no indication that the detection of reagents as recited in instant claim 1 occurs in aqueous conditions. Moreover, the Examiner notes that aqueous conditions for immobilization of biomolecules are not required by instant claim 1, Northen et al., or Hseih-Wilson et al. Furthermore, Northen et al. teach that the NIMS assay, and the Nimzyme assay, are carried out in ammonium phosphate buffer and reaction buffer (See; pg. 3679, Figure 2; and pg. 3680, Figure 3); and the instant as-filed Specification indicates that substrate samples comprises enzyme substrates soluble in water or aqueous buffers; and that alkylation and deprotection reactions are monitored by NIMS and possible isomerism was assessed by aqueous phase LC/MS, HPLC and/or LC/MSD SL (See; paragraphs [0061]; and [0145]). Thus, at the time the invention was made aqueous buffers and aqueous-based detection reagents were clearly used in conjunction with NIMS. Additionally, assuming arguendo that non-aqueous conditions are required for the immobilization of biomolecules (e.g., Applicant’s asserted intended purpose of Northen et al. at pg. 16), it is noted that fluorous-tagged molecules can still be immobilized to the perfluorinated initiators of the NIMS surface as disclosed by Northen et al. Contrary  for enhanced catalytic activity of the enzyme toward substrates without compromising specificity; as well as, in providing tagged reaction products on a mass spectrometry surface that can be purified by washing off all cellular materials from the chip surface after the reaction; and/or in reducing signal suppression effects from complex biological samples. As noted supra, Northen et al. teach that the Nimzyme assay is suitable for the analysis of complex biological samples because essentially all cellular materials can be washed off the surface after the reaction, while the fluorous-tagged substrate and products are retained, thus, reducing signal suppression effects; and the use of aqueous buffers (interpreted as one or more reaction products are retained on the mass spectrometry surface following one or more washes); that the Nimzyme assay uses the fluorous liquid-coated surface of NIMS for non-covalent attachment of enzyme substrates by means of a fluorous tag; and the application of fluorous-tagged metabolites on the NIMS surface for "on-chip" enzymatic assays by using a model carbohydrate substrate such as lactose, allows detection of -1,4-galactosidase hydrolysis activity and modification by -2,3-sialytransferase (interpreted as coupling reaction products with a mass probe; comprising a fluorous probe and a reactive group including a ketone or aldehyde; and applying the tagged reaction products to a hydrophobic mass spectrometry surface), wherein it is known that proteins can be enzymatically digested before or after being labeled with mass tags as evidenced by Singh et al. (corresponding to incubating the substrate with an enzyme; and coupling the products of step (a) with a mass probe). Hseih-Wilson et al. teach that “click chemistry” can be used to modify a labeling agent with extremely high selectivity, at room temperature in aqueous conditions, and with excellent regioselectively (interpreted as modifying a label under mild conditions). Thus, modifying the fluorous tagged carbohydrates comprising an aldehyde or ketone as exemplified by Northen et al. to include a chemical handle comprising a reactive group that can be coupled by click-chemistry to a detection agent as disclosed by Hseih-Wilson et al. would not render the method of Northen et al. inoperable for its intended purpose, which the Examiner asserts is the efficient detection and characterization of enzymatic activities in complex biological mixtures.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Please note that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Moreover, a reference teaches away “when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken” in the claim. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013). A reference that “merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise discourage investigation into” the claimed invention does not teach away. Id. Applicant’s assertion that Northen teaches against Hseih-Wilson by discrediting the use of chromatography in conjunction with mass spectrometry for enzyme activity assay because Northen believes that chromatographic steps come at the significant cost of reducing sample throughout and introducing additional experimental variables, is not found persuasive. As an initial matter, it is completely unclear to the Examiner what chromatographic step Applicant asserts is essential to the methods of Hsieh-Wilson et al. and, which Applicant believes Northen et al. teach away from. As indicated by Applicant, the chromatography steps recited in Hseih-Wilson et al. are clearly optional (See; Applicant Remarks, pg. 17; first partial paragraph, lines 18-21 wherein ‘MS can be used in conjunction with chromatography techniques’). Thus, a person of ordinary skill, upon reading the reference, would not be discouraged from following the path set out in the reference. Modifying the substrates as disclosed by Northen et al. to include a chemical handle as taught by Hseih-Wilson et al. would not require a chromatographic step in conjunction with MS (including MALDI-TOF) since the products immobilized to the NIMS surface can be purified by one or more aqueous wash steps. Thus, Northen et al. do not teach away from the method of Hseih-Wilson et al. 
Regarding (d), Applicant’s assertion that the Examiner has incorrectly indicated that MALDI-TOF encompasses NIMS, is an incorrect statement. The Examiner notes that step 1(e) recites that any mass spectrometry method can be used for detecting an enzyme in the sample, such that instant claim 1 is not limited to NIMS (See; instant claim 1e, lines 2-3). Moreover, as noted supra, none of the cited references has to teach each and every limitation of the claims, such that Northen et al. clearly teach NIMS and the Nimzyme assay.
Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. As indicated in MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (See also; In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). MPEP 716.02(c) indicates that unexpected results must be weighed against evidence supporting a prima facie obviousness. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978); and where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Furthermore, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Applicant’s assertion that the claimed method provides unexpected results by eliminating the need for chemical synthesis of custom substrates such as the synthesis of fluorous tagged substrates as shown in Norther Scheme 1; as well as, limitations on solubility, is not found persuasive. As an initial matter, instant claim 1 recites a “fluorous probe” (e.g., fluorous-tagged substrates) (See; claim 1, line 14), such that this feature has clearly not been eliminated. Moreover, as indicted by Applicant in paragraph [0061] of the instant as-filed Specification, an increase in aqueous solubility occurs only in some embodiments, such that it is completely unclear as to what elements of the method as recited in instant claim 1 result in this “unexpected solubility”. Moreover, the as-filed Specification clearly indicates that these features are related to the surface of a NIMS chip, and/or are dependent upon the identity of the substrate sample. Thus, instant claim 1 does not recite the 
	 

New Objections/Rejections
Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 15, 19, 52, 55 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Claim 1 recites in part, “incubating a substrate sample with a sample suspected to comprise an enzyme to form a reaction mixture” such as recited in lines 3-4. Upon review of the instant as-filed Specification, support was not found for the sample suspected to comprise an enzyme of instant claim 1. The instant as-filed Specification, filed June 11, 2015 recites, “incubating a substrate sample with an enzyme sample to form a reaction mixture, wherein a substrate sample containing one or more substrate for an enzyme sample...and (c) detecting the enzymatic activity of the enzyme sample” (See, as-filed Specification, paragraphs [0008]); “incubating the substrate sample with the plurality of enzyme to form a reaction mixture” (See, as-filed Specification, paragraphs [0010]); and “to determine the activity of one or more enzymes of the enzyme sample, and thus determine the presence of the one or more enzymes in the sample” (See, as-filed Specification, paragraph [0041]). 
Thus, no sample suspected to comprise an enzyme is incubated with a substrate sample to form a reaction mixture is taught by the instant as-filed Specification. Instead, the instant as-filed Specification recites “an enzyme sample”, wherein an “enzyme sample” must comprise an enzyme, while a “sample suspected of comprising an enzyme” may not actually comprise an enzyme.

Claims 1, 3, 15, 19, 52 and 55 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

(2)	Claims 1, 3, 15, 19, 52 and 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greving et al. (Analytical Chemistry, 2011, 83, 2-7) in view of Hannoush (US Patent Application Publication No. 20100189660, published July 29, 2010) as evidenced by Singh et al. et al. (US Patent Application Publication No. 20100015717, published January 21, 2010; of record); and Aryal (Microbe Notes, 2021, 1-15; of record); and Yue et al. (US Patent Application Publication No. 20120126107, published May 24, 2012; effective filing date May 27, 2010).
claims 1, 3, 52 and 55, Greving et al. teach that nanostructure-initiator mass spectrometry (NIMS) is a matrix-free desorption/ionization approach that is particularly well-suited for unbiased (untargeted) metabolomics (Abstract). Greving et al. teach that NIMS does not require the application of matrix and thereby facilitates small-molecule (i.e., metabolite) identification, wherein advantages of desorption electrospray ionization (DESI) are that no special surface is required and the analysis is performed at ambient pressure with full access to the sample during acquisition, it has low chemical noise, high sensitivity in the low-mass range when used to analyze metabolites in biofluids, and the NIMS initiator surface is more compatible with imaging and experimental variation (pg. 2, col 1; first full paragraph, lines 13-16; pg. 2, col 2; first partial paragraph, lines 11-16; and pg. 3, col 1; first partial paragraph, lines 9-14). Greving et al. teach that NIMS has the flexibility to analyze the same biological sample with different NIMS initiators and surface modifications, and in-turn produce distinct ion profiles, which is a particularly powerful approach to extract the maximum information from chemically complex sample; and that the analysis of biofluids and tissues with NIMS requires essentially no sample preparation; and because NIMS does not require derivatization or sample clean-up/desalting, analysis time is reduced to minutes per sample (pg. 3, col 2; first partial paragraph; and first full paragraph, lines 1-2 and 17-19). Greving et al. teach that blood, urine, and saliva are examples of complex biofluids that are ideal samples for diagnostics because of the non-invasive manner in which they can be obtained and the rich biochemical information that they provide, wherein submicroliter volumes are applied directly to the NIMS surface, wherein markedly different mass spectra are obtained from the biological samples by using two different NIMS initiator materials, bis(heptadecafluoro-1,1,2,2-tetrahydrodecyl)tetramethyl-disiloxane and 1,3-bis-(hydroxybutyl)tetramethyldisdiloxane (interpreted as encompassing a tissue extract and cell lysate; and perfluorinated coating, claim 1) (pg. 4, col 1; last partial paragraph; and pg. 4, col 2; first partial paragraph). Greving et al. teach that a unique application of NIMS for the analysis of biofluids, termed Nimzyme, provides a measure of enzymatic activity in a biological sample (Figure 3), wherein single or multiple enzyme substrates are noncovalently immobilized on the porous silicon surface using a fluorous tag that favorably interacts with a perfluorinated initiator material that fills the pores, such that these immobilized substrates are then incubated with enzyme or biofluid before being washed; and fluorous-tagged substrate is insoluble in aqueous buffer, the substrate is retained at the surface during incubation and washing (interpreted as incubating a sample substrate with a sample suspected to comprise an enzyme; a tissue extract and/or a cell lysate; organic matter; forming reaction product; capable of permeating a cell; coupling the reaction product with hydrophobic mass probe; interpreting the fluorous tag as a fluorous probe and a moiety capable of reacting with the reactive group; applying one or more tagged reaction products of biofluids to the hydrophobic MS surface comprising a perfluorinated coating; subjecting the hydrophobic MS surface to one or more aqueous washings; and reaction products inherently comprising an aldehyde or ketone, claims 1, 3, 52 and 55) (pg. 4, col 2; last partial paragraph, lines 1-8; and Figure 3), wherein it is known that proteins can be enzymatically digested before or after being labeled with mass tags as evidenced by Singh et al. (paragraphs [0017], lines 1-3; and [0058]) (corresponding to incubating the substrate with an enzyme; and coupling the products of step (a) with a mass probe). Greving et al. teach that examples of Nimzyme biofluid analysis includes a fluorous-tagged lactose substrate immobilized on a NIMS surface and incubated with Escherichia coli lysate or a microbial community lysate collected from Yellowstone National Park, wherein in each case, -galactosidase activity was detected by a mass loss that corresponds to lactose hydrolysis (interpreting lactose reaction product to comprise a ketone; and sample suspected to comprise an enzyme; a cell lysate; crude lysate, and organic matter; substrate capable of permeating a cell; and detecting the presence of an enzyme, claims 1, 3, 52 and 55) (pg. 4, col 2 last partial paragraph, lines 18-19; and pg. 5, col 1; first partial paragraph); wherein carbohydrates including lactose are known to possess a free aldehyde or ketone group as evidenced by Aryal (pg. 5, First partial paragraph; and first full paragraph); and wherein it is known that the sensitivity of detecting a carbonyl compound by mass spectrometry can be increased by derivatizing the carbonyl group-containing compound with an O-substitute hydroxylamine, thereby producing an oxime, resulting in enhanced sensitivity of detection as evidenced by Yue et al. (Abstract, lines 3-9). Greving et al. teach that one of the unique features of NIMS is its sensitivity with the detection of analytes well into the yoctomole range or 10-24 (Figure 1), such that NIMS can detect analytes from a single cell (interpreted as encompassing a crude lysate or cell culture; and a cell, claims 1 and 3(pg. 5, col 2; last partial paragraph, lines 1-7; and Figure 1).

	Regarding claims 15 and 19, Hannoush teaches the sensitive, non-radioactive fatty-acyls of Formula (I) useful in in vivo methods for detecting and cellular imaging of a fatty-acylated substrate (e.g., protein or polypeptide), wherein fatty-acyl compounds can be used for analyzing the lipid composition of proteins in different biological states under various cellular conditions, and serve as a gateway into global lipidomic analysis of cellular proteins (Abstract). Hannoush teaches that cells were fixed, permeabilized and click reacted with biotin-azide followed by imaging by epifluorescence microscopy (paragraph [0016]). Hannoush teaches that the term “substrate” refers to a substance that is acted upon by an enzyme (interpreted as a substrate sample, claim 1) (paragraph [0018]). Hannoush teaches a method of detecting a fatty-acylated substrate (interpreted as a product of an enzymatic reaction) comprising: (i) incubating a fatty-acyl of Formula (I), having the structure X-C(O)-(CH2)n-A, with an animal cell, wherein in Formula (I) the subscript n is an integer from 6 to 15, the symbol A represents and ethynyl group and the symbol X represents -OH or -SCoA, wherein said animal cell comprises a substrate and at least one enzyme capable of attaching Formula (I) to the substrate, to produce a fatty-acylated substrate; (ii) combining the fatty-acylated substrate from step (i) with an azido-tagged labeling group wherein the azido tag undergoes a [3+2] cycloaddition reaction with the A group of the fatty-acylated substrate to produce a labeled fatty-acylated substrate; and (iii) detecting the labeling group on the fatty-acylated substrate in vivo in an animal cell by fluorescence imaging, thereby detecting the fatty-acylated substrate (interpreted as labeling the product of an enzymatic reaction; an azide; and interpreting the cycloaddition reaction to inherently form a triazole, claims 1, 5 and 19) (paragraphs [0005]-[0006]). Hannoush teaches that a “label enzyme” is meant as an enzyme which can be reacted in the presence of a label enzyme substrate to produce a detectable product, such that suitable label enzymes for use in the present invention include, but are not limited to, horseradish peroxidase, alkaline phosphatase, and glucose oxidase, wherein the presence of the label enzyme is generally revealed through the enzyme’s catalysis of a reaction with a label enzyme substrate, producing an identifiable product (interpreted as labeled products) (paragraph [0021]). Hannoush teaches that a useful method of attachment of a labeling group to a fatty-acylated substrate is to use a copper (I) catalyzed variation of the Huisgen [3+2] cycloaddition reaction where, as shown in Scheme 1, the product of a [3+2] cycloaddition reaction between the alkynyl group and the azido group forms a triazole functional group (interpreted as an azide; alkyne; and triazole, claims 15 ad 19) (paragraph [0036], lines 1-5 and 19-22). Hannoush teaches that to demonstrate the specificity of metabolic incorporation, the alkyne-labeled proteins from MDCK cells were treated with hydroxylamine (Fig. 2B), which selectively removes fatty-acyls attached to proteins via thioester but not amide bonds (interpreted as O-hydroxylamine, claim 55) (paragraph [0074], lines 1-5).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of the methods of in vivo detection and cellular imaging of a fatty-acylated substrate as exemplified by Hannoush, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the fluorous-tagged substrate for use in the Nimzyme assay as disclosed by Greving et al. to include the method of incubating a molecule of Formula (I) with a cell to produce a fatty-acylated substrate comprising a labeling group as taught by Hannoush with a reasonable expectation of success in the non-invasive Nimzyme mass analysis of metabolites in biofluids including at ambient pressure; in enhancing NIMS assay throughput by immobilizing fluorous-tagged substrates onto the perfluorinated NIMS surface; in identifying a labeled enzyme substrate; in chemo-selectively ligating an alkynyl group onto acylated proteins using the azide-tag; and/or in imaging fixed, permeabilized and click-reacted cells by epifluorescence.


Conclusion
Claims 1, 3, 15, 19, 52 and 55 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639